RECEIVED
Eric Drake                                                                     Court of Appeals
PO Box 833688
Richardson, Texas 75083                                                          APR 0 9 2015
                                                                                   Lisa Matz
                                                                               Clerk, 5th District
April 9, 20 IS
                                                                                         Fl LED IN
                                                                                       COURT OF APPEALS
HAND DELEVERED
Clerk of Court                                                                             APR - 9 2015
Court of Appeals
Fifty District of Texas at Dallas                                                           LISA MATZ
                                                                                       CLERK, 5th DISTRICT
600 Commerce Street
Suite 200
Dallas, Texas 75202

                 RE: Objection to the Court refUsal to allow oral arguments
                     and Appellant's motion to recuse


Dear Clerk of Court:

The Appellant, Eric Drake is objecting to the Court's refusal to allow oral arguments on each and
every one of the 5 (five) pending appeals in this Court. As the motion to recuse that the Appellant
filed in the Court today states, it is the Appellant's belief that the Court has made the Appellant,
Eric Drake wait on some of his cases for nearly two years to group those cases together-to deny
all of those cases. All cases pending in this Court will be appealed to the U.S. Supreme Court.

Some of the Appellant's pending cases are at a level of extremely unusual and complicated cases
that combines both federal and state law that the Appellant believes that oral arguments would
not only be beneficial to the Court, but particularly necessary.

Therefore, the Appellant is making his requests for oral argument on all of five pending appeals.

Furthermore, because this Court has been bias, prejudice, and racially motivated against the
Appellant, he believes that the justices who have been selected to rule on his appeals should be
recused, especially in the light of Justice Wright's letter and the accusations made against the
Appellant and other problems over the years with justices who are set on denying anything the
Appellant files in the court unless he has a white attorney who is representing him. Thus, the
Appellant believes that none of the justices in this Court would be impartial to his cases.

Therefore, please accept the Appellant's motion to recuse, which the Appellant is sure the Court
will deny and the Appellant's requests for oral arguments. Appellant does not see a need to
remind the Court that oral arguments per the Texas Rules of Appellate Procedure is looked upon
as an necessary element of the appeals process. I may be contacted at: 214-477-9288.


Yours truly



~